Citation Nr: 1601716	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-05 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for the Veteran's right fourth toe amputation residuals.  

2.  Entitlement to an initial compensable disability evaluation for the Veteran's left second toe hammertoe and phalangectomy residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1975 to November 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the New York, New York, Regional Office (RO) which determined the prior rating decision denying service connection for right fourth toe amputation residuals was clearly and unmistakably erroneous; granted service connection for that disability; determined the prior rating decision denying service connection for left second toe hammertoe and phalangectomy residuals was clearly and unmistakably erroneous; granted service connection for that disability; assigned noncompensable evaluations for those disabilities; and effectuated the awards as of November 24, 1979.  In April 2015, the Board remanded the Veteran's appeal to the RO so that the Veteran could be scheduled for a videoconference hearing before a Veterans Law Judge.  

In November 2015, the Veteran was afforded a videoconference before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In an undated written statement received in January 2009, the Veteran advanced that he was claiming service connection for flat feet.  In his September 2014 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), the Veteran sought service connection for "non-specific urethritis (NSU)."  The issues of service connection for bilateral pes planus (flat feet) and a urinary disorder to include non-specific urethritis (NSU) have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that both his service-connected post-operative right fourth toe disorder and his post-operative left second toe disorder are productive of significant physical impairment which interferes with his vocational activities and warrants assignment of compensable evaluations.   

The Veteran testified at the November 2015 Board hearing that he had been awarded Social Security Administration (SSA) disability benefits due in part to his service-connected bilateral foot disorders.  Documentation of the Veteran's SSA award of disability benefits and the evidence considered by the SSA in granting the Veteran's claim is not of record.  The United States Court of Appeals for Veterans Claims (Court) has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

At the Board hearing, the Veteran further testified that he received ongoing VA treatment for his feet at the Manhattan, New York, VA Medical Center (VAMC).  Clinical documentation of the cited VA treatment is not of record.  VA should obtain all relevant VA treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not afforded a VA examination which addresses the feet.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As noted above, the issue of service connection for pes planus (flat feet) has been referred to the AOJ for initial adjudication.  Given the overlapping foot symptomatologies associated with the claimed bilateral pes planus and the Veteran's service-connected post-operative right fourth toe and post-operative left second toe disabilities, the Board finds that the newly raised issue is inextricably intertwined with the certified issues of entitlement to compensable evaluations for the Veteran's right fourth toe amputation residuals and his left second toe hammertoe and phalangectomy residuals.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided at the Manhattan, New York, VAMC.  

2.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the decision for incorporation into the record.  

3.  Schedule the Veteran for a VA foot examination in order to determine the current nature and severity of his service-connected right fourth toe amputation residuals and his left second toe hammertoe and phalangectomy residuals.  All relevant scars and related pain should be specifically noted.  All indicated tests and studies should be accomplished and the findings then reported in detail.   

The examiner should address the functional and vocational impairment associated with the Veteran's service-connected post-operative right fourth toe and post-operative left second toe disabilities.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then adjudicate the referred issue of service connection for pes planus (flat feet).  The Veteran should be informed in writing of the resulting decision and associated appellate rights.  The issue is not on appeal unless there is both a notice of disagreement and a substantive appeal as to that issue.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

